Citation Nr: 1003436	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  02-01 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's right wrist and left wrist fracture residuals, 
currently evaluated as 20 percent disabling, to include 
entitlement to separate compensable disability evaluations.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from July 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's right wrist 
and left wrist fracture residuals.  In September 2002, the 
Veteran was afforded a hearing before a Veterans Law Judge 
sitting at the RO.  In January 2003, the Board denied an 
increased evaluation for the Veteran's right wrist and left 
wrist fracture residuals for the period prior to March 2002 
and determined that the Veteran's entitlement to an increased 
evaluation for his right wrist and left wrist fracture 
residuals for the period after March 2002 required additional 
development of the record.  In June 2003, the Board again 
determined that additional development of the record was 
necessary.  In December 2003, the Board remanded the 
Veteran's appeal to the RO for additional development of the 
record.  

In February 2006, the Veteran submitted a Motion to Advance 
on the Docket.  In March 2006, the Board granted the 
Veteran's motion.  In March 2006, the Board denied an 
increased evaluation for the Veteran's right wrist and left 
wrist fracture residuals for the period after March 2002.  
The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

In December 2007, the Court granted the Parties' Joint Motion 
for Remand; vacated the Board's March 2006 decision; and 
remanded the Veteran's appeal to the Board for additional 
action.  In March 2008, the Veteran was informed that the 
Veterans Law Judge who had conducted his September 2002 
hearing was no longer employed by the Board and he therefore 
had the right to an additional hearing before a different 
Veterans Law Judge.  The Veteran did not respond to the 
Board's notice.  In July 2008, the Board remanded this case 
for additional action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's right wrist fracture residuals have been 
objectively shown to be manifested by no more than healed 
distal radial fracture residuals; healed ulnar styloid 
process fracture residuals; a range of motion of dorsiflexion 
to 75 degrees with pain, palmar flexion to 45 degrees with 
pain, radial deviation to 15 degrees with pain, ulnar 
deviation to 25 degrees, pronation to 80 degrees, and 
supination to 80 degrees; and traumatic arthritic changes.  

2.  The Veteran's left wrist fracture residuals have been 
objectively shown to be manifested by no more than ulnar 
styloid process nonunion; healed distal radial comminuted 
fracture residuals; a range of motion of dorsiflexion to 75 
degrees with pain, palmar flexion to 45 degrees with pain, 
radial deviation to 15 degrees with pain, ulnar deviation to 
25 degrees, pronation to 80 degrees, and supination to 80 
degrees; and traumatic arthritic changes.  


CONCLUSION OF LAW

1.  The criteria for a separate 10 percent evaluation for the 
Veteran's right wrist fracture residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5213, 5215 (2009).  

2.  The criteria for a separate 10 percent evaluation for the 
Veteran's left wrist fracture residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5213, 5215 (2009).  

3.  The criteria for a separate 20 percent evaluation for the 
Veteran's left wrist fracture residuals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326(a), 4.71a, Diagnostic Code 5211 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claims of entitlement to increased 
evaluations, the Board observes that the RO issued VCAA 
notices to the Veteran in January 2004, March 2005, October 
2005, October 2008, and May 2009 which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The November 1997 rating decision from which the 
instant appeal arises predates the enactment of the VCAA.  

VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations, the reports of which are of record.  The 
Veteran was afforded a hearing before a Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  In 
July 2008, the Board remanded the Veteran's claim to the RO 
for additional action which included affording the Veteran 
further examination which encompassed both orthopedic and 
neurological findings.  The Veteran was afforded an October 
2008 VA examination for compensation purposes.  To that end, 
when the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The October 2008 examination report reflects 
that all relevant evaluation and tests were performed.  The 
examiner also noted reviewing the claims files.  As such, the 
Board finds that there has been substantial compliance with 
its July 2008 remand instructions and additional remand is 
not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(noting that substantial rather than strict compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of 
the Veteran's claim.  All relevant facts have been developed 
to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, the 
Board now turns to the merits of the Veteran's claim.

II.  Historical Review

The Veteran's service treatment records indicate that he 
sustained right wrist and left wrist fractures when an engine 
hoist overturned.  Army X-ray studies of the wrists dated in 
April 1945 revealed findings consistent with right and left 
distal radial comminuted fractures and right and left ulnar 
styloid process chip fractures.  The left ulnar styloid 
process fracture was noted to be slightly displaced 
laterally.  In October 1945, the VA established service 
connection for right wrist and left wrist fracture residuals 
and assigned a 20 percent evaluation for that disability.  

The report of a January 1947 VA examination for compensation 
purposes conveys that X-ray studies of the Veteran's right 
and left wrists revealed findings consistent with a left 
ulnar styloid process fracture "with slight separation of a 
small fragment and none (sic) union."  In February 1947, the 
VA recharacterized the Veteran's wrist fracture residuals as 
right and left wrist fracture residuals including an 
"un-united fracture of left ulnar styloid" evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

III.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Traumatic arthritis is 
to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).  Degenerative arthritis 
(degenerative joint disease) established by X-ray findings 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  In 
the absence of limitation of motion, a 10 percent disability 
evaluation will be assigned where there is X-ray evidence of 
the involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  Limitation of pronation 
of the forearm of the minor upper extremity warrants a 20 
percent evaluation if motion is lost beyond the last quarter 
of the arc and the hand does not approach full pronation or 
if motion is lost beyond the middle of the arc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2009).  

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2009).  

The average normal range of motion in the wrist and the 
forearm is dorsiflexion (extension) to 70 degrees; palmar 
flexion to 80 degrees; ulnar deviation to 45 degrees; radial 
deviation to 20 degrees; pronation to 80 degrees, and 
supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2009).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2009).  

Nonunion of the ulnar in the lower (distal) half of either 
upper extremity warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (2009).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on that 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1) (2009).  

In his April 2007 claim for an increased evaluation, the 
Veteran advanced that his wrist fracture residuals had 
increased in severity and were manifested by pain and 
"restrictions of pushing and pulling."  His wrist 
disabilities significantly limited his household activities 
and affected his quality of life.  

At a July 1997 VA examination for compensation purposes, the 
Veteran complained of progressive right and left wrist pain 
that impaired his ability to mow the grass and to perform 
household repairs.  On examination of the wrists, the Veteran 
exhibited a right wrist range of motion of extension to 60 
degrees with pain, palmar flexion to 65 degrees with pain, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees; a left wrist range of motion of extension to 60 
degrees with pain, palmar flexion to 80 degrees with pain, 
radial deviation to 20 degrees, and ulnar deviation to 40 
degrees; "use of the hands in a functional manner;" and no 
crepitus.  Contemporaneous X-ray studies of the wrists 
revealed healed right and left distal radial fractures; left 
radial carpal joint space narrowing; and a "7 mm ossific 
density adjacent to the ulnar styloid on the left, likely 
posttraumatic in etiology."  The Veteran was diagnosed with 
a "history of bilateral wrist fracture."  The examiner 
commented that the Veteran "has the beginnings of early 
degenerative arthritis in the wrists."  

At a March 2002 VA examination for compensation purposes, the 
Veteran complained of progressive bilateral wrist weakness; 
left wrist deformity; and occasional bilateral hand numbness.  
He reported that he was right-handed.  On examination of the 
wrists, the Veteran exhibited widening of the left wrist 
joint as compared to the right; a right wrist range of motion 
of "normal" extension, palmar flexion to 80 degrees, radial 
deviation to 20 degrees, ulnar deviation to 45 degrees, 
"normal" pronation, and supination to 85 degrees; a left 
wrist range of motion of "normal" extension, palmar flexion 
to 70 degrees, radial deviation to 20 degrees, ulnar 
deviation to 35 degrees, "normal" pronation, and supination 
to 75 degrees; right and left wrist weakness; reduced left 
hand grip strength; and intact sensation.  The Veteran was 
diagnosed with "status post bilateral wrist fracture with 
deformity" and "degenerative changes, weakness and range of 
motion limitation left wrist."  

At the September 2002 hearing before a Veterans Law Judge 
sitting at the RO, the Veteran testified that he experienced 
chronic right and left wrist weakness that limited his 
ability to perform mechanical work and to mow the grass.  He 
stated that he did not experience wrist pain.  

At an April 2003 VA examination for compensation purposes, 
the Veteran complained of right and left wrist pain, 
weakness, and cramping/stiffness.  On examination of the 
wrists, the Veteran exhibited a right wrist range of motion 
of dorsiflexion to 70 degrees, volar flexion to 65 degrees, 
radial deviation to 30 degrees, ulnar deviation to 43 
degrees, pronation to 80 degrees, and supination to 80 
degrees without pain; a left wrist range of motion of 
dorsiflexion to 70 degrees, volar flexion to 45 degrees, 
radial deviation to 20 degrees, ulnar deviation to 38 
degrees, pronation to 80 degrees, and supination to 80 
degrees without pain; negative Tinnel and Phalen signs, 
bilaterally; and intact hand sensation.  Contemporaneous 
X-ray studies of the wrists revealed healed right and left 
distal radial fractures; a non-united left ulnar styloid 
fracture, and left radiocarpal joint space narrowing.  The 
Veteran was diagnosed with "status post fracture of both 
wrists with degenerative joint disease of the left wrist."  

A February 2004 written statement from L. W. S., M.D., notes 
that the Veteran complained of chronic bilateral pain.  

At an October 2008 VA examination for compensation purposes, 
the Veteran complained of progressive bilateral wrist pain 
that was exacerbated by any wrist motion.  He denied tingling 
or numbness of the hands.  On examination of the wrists, the 
Veteran exhibited a wrist range of motion of dorsiflexion to 
75 degrees, bilaterally, with pain, palmar flexion to 45 
degrees, bilaterally, with pain, radial deviation to 15 
degrees, bilaterally, with pain, and ulnar deviation to 25 
degrees, bilaterally, with pain; 5/5 grip strength, 
bilaterally; and intact sensation.  Contemporaneous X-ray 
studies of the left wrist revealed findings consistent with a 
"probable nonfused old fracture deformity distal ulnar 
styloid."   The Veteran was diagnosed with bilateral wrist 
traumatic arthritis.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran's right wrist and left wrist fracture 
residuals are productive of significant actual and functional 
impairment warranting the assignment of separate compensable 
evaluations.  

The Veteran's right (major) wrist fracture residuals have 
been objectively shown to be manifested by no more than 
healed distal radial fracture residuals; healed ulnar styloid 
process fracture residuals; a range of motion of dorsiflexion 
to 75 degrees with pain, palmar flexion to 45 degrees with 
pain, radial deviation to 15 degrees with pain, ulnar 
deviation to 25 degrees, pronation to 80 degrees, and 
supination to 80 degrees; and traumatic arthritis.  Such 
functional limitation of palmar flexion, ulnar deviation, 
radial deviation, and supination does not meet the criteria 
for direct assignment of compensable evaluations under the 
provisions of Diagnostic Codes 5213 and 5215.  As he exhibits 
right wrist limitation of motion that is noncompensable under 
Diagnostic Codes 5213 and 5215, the Board concludes that a 
separate 10 percent evaluation is now warranted for the 
Veteran's right wrist fracture residuals upon application of 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010.  

In turning to his left (minor) wrist fracture residuals, the 
Board notes that the Veteran's disability has been shown to 
be objectively manifested by no more than ulnar styloid 
process nonunion; healed distal radial comminuted fracture 
residuals; a range of motion of dorsiflexion to 75 degrees 
with pain, palmar flexion to 45 degrees with pain, radial 
deviation to 15 degrees with pain, ulnar deviation to 25 
degrees, pronation to 80 degrees, and supination to 80 
degrees; and traumatic arthritic changes.  Such functional 
limitation of palmar flexion, ulnar deviation, radial 
deviation, and supination does not meet the criteria for 
direct assignment of compensable evaluations under the 
provisions of Diagnostic Codes 5213 and 5215.  As he exhibits 
left wrist limitation of motion that is noncompensable under 
Diagnostic Codes 5213 and 5215, the Board concludes that a 
separate 10 percent evaluation is now warranted for the 
Veteran's left wrist fracture residuals upon application of 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010.  

Additionally, the Veteran has been found to exhibit left 
lower (distal) ulnar styloid process nonunion on repeated 
X-ray studies conducted since active service.  Such a finding 
merits assignment of a separate 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5211 
(2009) as the relevant diagnostic criteria does not encompass 
wrist limitation of motion and thus would not constitute 
evaluation of the same disability under multiple diagnostic 
codes.  38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  The 20 percent evaluation represent 
the maximum evaluation for nonunion of the lower (distal) 
ulnar of the either upper extremity.  

The Veteran's right wrist clinical findings fall directly 
within the criteria for a separate 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  His left wrist clinical findings similarly fall 
directly within the criteria for both a separate 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5215 and a separate 20 percent 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  Given these facts, referral for 
consideration of assignment of evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2009); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  


ORDER

A separate 10 percent evaluation for the Veteran's right 
wrist fracture residuals is granted, subject to the law and 
regulations governing the award of monetary benefits.  

A separate 10 percent evaluation i for the Veteran's left 
wrist fracture residuals is granted subject to the law and 
regulations governing the award of monetary benefits.  

A separate 20 percent evaluation for the Veteran's left wrist 
fracture residuals is granted subject to the law and 
regulations governing the award of monetary benefits.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


